254 U.S. 603 (1921)
STATE OF OKLAHOMA
v.
STATE OF TEXAS, UNITED STATES, INTERVENER.
No. 23, Original.
Supreme Court of United States.
Orders entered January 24, 1921.
IN EQUITY.
The motion of the Sinclair Oil and Gas Company, filed herein on December 20, 1920, for an order to require Frederic A. Delano, Esq., Receiver, to refund to it one-sixteenth (1/16) of the proceeds of the oil produced from certain premises in said motion described and heretofore deposited with said Receiver pursuant to the order of this Court, together with the interest collected thereon by said Receiver, and to require said Receiver to surrender and pay to said Sinclair Oil and Gas Company one-sixteenth (1/16) of the oil or the proceeds thereof delivered to said Receiver since the fifteenth day of October, 1920, is hereby denied, without prejudice.
The petition of the Oklahoma Petroleum and Gasoline Company, filed herein on December 20, 1920, for an order requiring Frederic A. Delano, Esq., Receiver, to file a statement of expenses incurred by him from May 16, 1920, to July 1, 1920, in operating certain wells designated in said petition, and requiring said Receiver to pay to said company the proceeds of one-sixteenth (1/16) of the oil produced from said wells from April 1, 1920, to November 15, 1920, and the interest collected by said Receiver upon said proceeds, and requiring said Receiver to refund to said company one-third (1/3) of the three-sixteenths (3/16) of the proceeds of the oil from said wells paid to said Receiver since November 15, 1920, and that said company be not required hereafter to pay to said Receiver more than two-sixteenths (2/16) *604 of the oil and gas produced from said wells, and for other relief, is hereby denied, without prejudice.
The motion of C.J. Benson, William Murdock, and James R. Armstrong, filed herein December 20, 1920, for an order requiring Frederic A. Delano, Esq., Receiver, to file an inventory of certain material and equipment purchased by him and paid for out of the proceeds of the oil produced by him from certain premises in said motion described, and to account for the value thereof; and requiring said Receiver to file forthwith an itemized statement of moneys charged by him against certain wells and a statement of all sums of money realized by him from certain wells, and for other relief, as in said motion specified, is hereby denied, without prejudice.
Upon consideration of the motion of Southwest Petroleum Company, filed herein January 3, 1921, for an order directing Frederic A. Delano, Esq., Receiver herein, to return to said company pursuant to the order of June 7, 1920, a certain well known as Receiver's well No. One hundred and eighty (180), together with the land appurtenant thereto and the structures, equipment, and material pertaining to said well, and the response of the Receiver to said motion filed January 5, 1921, and the response of the United States filed January 22, 1921, It is ordered that said Receiver do return to said Southwest Petroleum Company said well No. One hundred and eighty (180), which lies south of the south edge of the sand bed of the Red River as it was on the first day of April, 1920 (marked generally by the border line of vegetation along the edge of the flood plain), together with the land appurtenant thereto lying to the south of the south edge of the sand bed of said river, and the structures, equipment, and material pertaining to said well, and the net proceeds of the production thereof that have *605 come to the hands of said Receiver, less operating expenses and reservations, upon terms that said Southwest Petroleum Company comply with the provisions contained in the order of this Court made June 7, 1920, respecting the return of certain lands lying south of the south edge of the sand bed of said river which were on the first day of April, 1920, in the possession of persons claiming under patents from the State of Texas, and not included in the river bed lands as in said order defined.